Exhibit 10.1

AMENDMENT TO CONSULTING AGREEMENT

This AMENDMENT TO CONSULTING AGREEMENT (this “Amendment”) is made and entered
into as of May 13, 2009, by and between Local Insight Regatta Holdings, Inc., a
Delaware corporation (“Regatta”), and Local Insight Media, Inc., a Delaware
corporation (“Consultant”).

RECITALS:

WHEREAS, LIMI and Welsh, Carson, Anderson & Stowe IX, L.P. (“WCAS”) entered into
a Consulting Agreement dated as of January 3, 2007 (the “Agreement”);

WHEREAS, pursuant to an Assignment and Assumption Agreement dated as of
April 16, 2008, WCAS assigned to Regatta, and Regatta assumed, all WCAS’s rights
and obligations under the Agreement; and

WHEREAS, Regatta and Consultant desire to amend the Agreement as hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Unless otherwise specified, each capitalized term used herein shall have the
same meaning ascribed thereto in the Agreement.

ARTICLE II.

AMENDMENT TO SECTION 3

2.1 A new Section 3(c) is hereby added to the Agreement, such Section to read in
its entirety as follows:

“(c) Notwithstanding anything herein to the contrary, Consultant agrees to
suspend invoicing for the amounts payable pursuant to Section 3(a), effective as
of January 1, 2009. The parties agree that: (i) Consultant may, at any time,
re-commence invoicing for the amounts payable pursuant to Section 3(a) and
(ii) in the event Consultant re-commences such invoicing, no amounts will be
invoiced or be payable with respect to any Services rendered during the period
commencing January 1, 2009 and ending on the date such invoicing re-commences.”



--------------------------------------------------------------------------------

ARTICLE III.

EFFECT

3.1 Except to the extent that this Amendment expressly modifies the Agreement,
the Agreement shall remain in full force and effect.

3.2 This Amendment may be executed in counterparts, all of which will be
considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that each party need not sign the same counterpart.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e., a “pdf”) shall be effective as
delivery of a manually executed counterpart hereof.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

LOCAL INSIGHT REGATTA

HOLDINGS, INC.

By:  

/s/    JAMES STIRBIS

Name:   James Stirbis Title:   Chief Financial Officer LOCAL INSIGHT MEDIA, INC.
By:  

/s/    JOHN S. FISCHER

Name:   John S. Fischer Title:   General Counsel

 

3